Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20   PageID.435   Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

STEPHEN EDWARDS,

            Plaintiff,                    Case No. 19-13742
                                          HON. VICTORIA A. ROBERTS
v.

RYAN ANDREW MAURER,

         Defendant.
________________________/

                              ORDER:
  (1) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                            [ECF No. 6];
  (2) DENYING PLAINTIFF’S MOTION TO SHOW CAUSE [ECF No. 10];
   (3) DENYING PLAINTIFF’S MOTION FOR SANCTIONS [ECF No. 12];
                   AND (4) ISSUING INJUNCTION

      I.    INTRODUCTION

      Before the Court are: (1) Defendant Ryan Maurer’s (“Maurer”) Motion

to Strike Plaintiff’s Complaint and/or for Summary Judgment [ECF No. 6]; (2)

Plaintiff Stephen Edwards (“Edwards”) Motion to Show Cause [ECF No. 10];

and (3) Edwards’ Motion for Sanctions [ECF No. 12].

      The Court GRANTS Defendant’s Motion for Summary Judgment and

DENIES Plaintiff’s Motions to Show Cause and for Sanctions. The Court

ENJOINS Edwards from filing any new action in the Eastern District of



                                      1
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20   PageID.436   Page 2 of 17




Michigan without first applying for and receiving a court order authorizing

such filing.

      II.      FACTUAL BACKGROUND

      This cause of action arises out of a motor vehicle accident that

allegedly occurred on August 21, 2015 in Dearborn, Michigan between

Maurer and Edwards.

      This is the sixth lawsuit Edwards has filed concerning this accident.

Edwards sued Maurer; his insurer, Citizens Insurance Company of the

America, or its parent company, The Hanover Group; Maurer’s attorney; and

personnel assigned to handle Edwards’ claim.

      In May 2016, Edwards filed his first cause of action against Maurer in

the Wayne County Circuit Court alleging negligence, gross negligence,

wanton misconduct, and res ipsa loquitur. The court granted Maurer’s Motion

for Summary Disposition and dismissed Edwards’ complaint.

      In October 2017, Edwards filed a Claim of Appeal. The court dismissed

it because there was no stenographer certificate.

      Later that month, Edwards filed his second cause of action in the

Wayne County Circuit Court against Citizens Insurance Company of

America, Richard Danforth, Maria Robinson, Enterprise Rent-A-Car,

Exponent Engineering, P.C., Jennifer Yaek, Michigan Department of
                                      2
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.437   Page 3 of 17




Insurance and Financial Services, State Bar of Michigan, Michigan Attorney

Grievance Commission, and the Honorable Patricia Perez Fresard of the

Wayne County Circuit Court. This cause of action alleged breach of contract,

fraudulent   misrepresentation,    innocent    misrepresentation,    and    civil

conspiracy. In February 2018, the court granted Defendants’ Motions for

Summary Disposition and dismissed Edwards’ complaint. In April 2018,

Edwards’ filed an Amended Motion for Reconsideration; the court found

there was no palpable error in the original ruling and denied the motion.

      In February 2018, Edwards filed a Claim of Appeal. The Michigan

Court of Appeals dismissed the claim for lack of jurisdiction.

      In November 2018, Edwards filed his third cause of action in the United

States District Court for the Eastern District of Michigan against Defendants

Citizens Insurance Company of the Midwest, City of Dearborn, Wayne

County Third Circuit Court, and Enterprise Holdings. Edwards alleged bad

faith, violations of 42 U.S.C. § 12101, intentional infliction of emotional

distress, civil conspiracy, and punitive damages. The Court found Edwards

failed to state a plausible claim, declared the allegations to be frivolous, and

dismissed the claim.




                                       3
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.438   Page 4 of 17




      In April 2019, Edwards filed a Notice of Appeal with the United States

Court of Appeals for the Sixth Circuit. The Sixth Circuit dismissed Edwards’

Notice of Appeal for want of prosecution.

      In September 2019, Edwards filed his fourth cause of action against

Defendants Ryan Maurer and Citizens Insurance Company of the Midwest

in this Court as well, alleging auto negligence, bad faith, and fraud. The Court

ordered Edwards to show cause that complete diversity existed between the

parties. Edwards failed to respond to this order; he says he did not respond

because his home was foreclosed, and he was homeless when the order

entered. The Court dismissed Edwards’ case without prejudice.

      Edwards filed a fifth cause of action in the Worchester County Superior

Court, State of Massachusetts, against Citizens’ parent company, Hanover

Insurance Group and its employees. The court found Edwards failed to state

a claim upon which relief can be granted.

      Edwards filed this latest cause of action against Maurer in December

2019, alleging auto negligence, fraud, fraud on the court, and gross

negligence.




                                       4
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20     PageID.439   Page 5 of 17




      III.   STANDARD OF REVIEW

             A. Motion to Strike Plaintiff’s Complaint

      Maurer argues the Court is required to strike a complaint under 28

U.S.C. § 1915(e)(2)(B) when it is frivolous, malicious, or fails to state a claim.

Whether a complaint fails to state a claim under 28 U.S.C. § 1915(e)(2)(B)

is governed by the same standard applicable to motions to dismiss under

Fed. R. Civ. P. 12(b)(6).

             B. Motion for Summary Judgment

      Summary judgment is proper when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The central inquiry is “whether the

evidence presents a sufficient disagreement to require submission to a jury

or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

      The moving party has the initial burden to show “the absence of a

genuine issue of material fact.” Id. at 323. Once the movant meets this

burden, the non-moving party must demonstrate specific facts “showing

there is a genuine issue for trial.” Matsushita Electric Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (internal quotations and citations


                                        5
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.440   Page 6 of 17




omitted). To demonstrate a genuine issue for trial, the non-moving party must

present sufficient evidence upon which a jury could reasonably find for that

party; a “scintilla of evidence” is insufficient. See Anderson, 477 U.S. at 252.

The Court must accept the non-movant’s evidence as true and draw all

“justifiable inferences” in the non-movant’s favor. See Anderson, 477 U.S. at

255.

            C. Motion to Show Cause and for Sanctions

       Under Fed. R. Civ. P. 11, a Court may impose appropriate sanctions

“when a party submits to the court pleadings, motions or papers that are

presented for an improper purpose, are not warranted by existing law or a

nonfrivolous extension of the law, or if the allegations and factual contentions

do not have evidentiary support.” First Bank of Marietta v. Hartford

Underwriters Ins. Co., 307 F.3d 501, 510 (6th Cir. 2002); Fed. R. Civ. P.

11(b)(1) through (3); Fed. R. Civ. P. 11(c).

       The procedural requirements under Rule 11 are explicit. First, a motion

for sanctions must be made separately from any other motion and must

describe the specific conduct that allegedly violates Rule 11(b). Second,

pursuant to the Rule’s “safe harbor” provision, “a motion for sanctions must

be served on the opposing party at least 21 days before filing the motion with


                                       6
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20   PageID.441   Page 7 of 17




the court, in order to provide opposing counsel with the opportunity to

withdraw the allegedly improper paper.” Tillman v. Apostolopoulos, 2010 WL

5088763 at *1 (E.D. Mich, Dec. 8, 2010). The Sixth Circuit held the safe

harbor provision is ‘“unquestionably explicit” and is an “absolute

requirement”’ for seeking Rule 11 sanctions. Id. (quoting Ridder v. City of

Southfield, 109 F.3d 288, 296 (6th Cir. 1997)).

      Independent of the Federal Rules of Civil Procedure, a district court

has the inherent authority to sanction parties for bad faith conduct in

litigation. Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) (“[W]hen there

is bad-faith conduct in the course of litigation that could be adequately

sanctioned under the Rules, the court should ordinarily rely on the Rules

rather than the inherent power. But if in the informed discretion of the court,

neither the statute nor the Rules are up to the task, the court may safely rely

on its inherent power”).

      IV.   ANALYSIS

      Maurer says Edwards’ claims are barred: (1) by the doctrines of

collateral estoppel and res judicata; (2) because Edwards failed to

specifically plead the elements of a cause of action for fraud and this issue

has also been previously adjudicated on the merits; (3) because of


                                      7
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20      PageID.442    Page 8 of 17




insufficient service of process; and (4) because Edwards did not apprise the

Court of the previously dismissed cases. Maurer also says Edwards is a

vexatious litigant who seeks only to harass Maurer by filing multiple lawsuits.

      A. Maurer’s Motion to Strike Plaintiff’s Complaint and/or for
         Summary Judgment

            a. Collateral Estoppel

      The doctrine of collateral estoppel precludes ‘“relitigation of a matter

that has been litigated and decided.”’ United States v. Davis, 231 F. Supp.

2d 701, 704 (S.D. Ohio, May 9, 2002) (quoting Cockrel v. Shelby County

School Dist., 270 F.3d 1036, 1046 (6th Cir. 2001)).

      The doctrine applies if: “(1) the precise issue raised in the present case

[was] raised and actually litigated in the prior proceeding; (2) determination

of the issue [was] necessary to the outcome of the prior proceeding; (3) the

prior proceeding resulted in a final judgment on the merits; and (4) the party

against whom [collateral estoppel] is sought had a full and fair opportunity to

litigate the issue in the prior proceeding.”’ Id. at 705 (quoting Stern v. Mascio,

262 F.3d 600, 608 (6th Cir. 2001)).

      The fourth factor can be satisfied by showing that a party who was not

involved in the prior litigation is in privity with the party that was. “A nonparty

will be considered in privity, or sufficiently close to a party in the prior suit so


                                         8
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.443   Page 9 of 17




as to justify preclusion, in three situations: [(1)] a non-party who has

succeeded to a party’s interest in property is bound by any prior judgments

against the party; [(2)] a non-party who controlled the original suit will be

bound by the resulting judgment; [(3)] federal courts will bind a non-party

whose interests were represented adequately by a party in the original suit.”

Id. (internal citations omitted).

      Maurer says collateral estoppel bars Edwards’ claims in total, or in part,

because he is attempting to relitigate issues that were actually litigated and

determined. Maurer says any and all issues related to Edwards’ claims for

tort liability for non-economic loss pursuant to MCL 500.3135, gross

negligence, res ipsa loquitor, and entitlement to first-party no-fault benefits

were litigated in his first cause of action in Wayne County Circuit Court.

      Edwards says collateral estoppel does not apply because of the unique

nature of the facts. He says the facts of his complaint do not mirror or even

follow the prior state and federal actions. Rather, Edwards says he is “staking

his outcome on the diversity jurisdiction of the Court based on the fraudulent

activities of the Defendant and his counsel in the prior actions.” [ECF No. 9,

PageID.284]. He says he is relying on this fraud to reopen “what would

otherwise be closed issues.” Edwards fails to address the application of

collateral estoppel to his claims of auto and gross negligence.


                                       9
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.444   Page 10 of 17




       The Court finds Edwards’ claims of auto and gross negligence are

 barred by the doctrine of collateral estoppel. He admits he has filed multiple

 lawsuits, and does not deny that any and all issues related to his claims for

 tort liability for non-economic loss pursuant to MCL 500.3135, gross

 negligence, res ipsa loquitor, and entitlement to first-party no-fault benefits,

 were fully litigated in his first cause of action filed in Wayne County Circuit

 Court.

             b. Res Judicata

       Federal courts are required to ‘“give the judgments of state courts the

 same preclusive effect as they are entitled to under the laws of the state

 rendering the decision.”’ AuSable River Trading Post, LLC v. Dovetail

 Solutions, Inc., 874 F.3d 271, 274 (quoting Exec. Arts Studio v. City of Grand

 Rapids, 391 F.3d 783, 795 (6th Cir. 2004)).

       Under Michigan law, a second, subsequent action is barred when ‘“(1)

 the prior action was decided on the merits, (2) both actions involve the same

 parties or their privies, and (3) the matter in the second case was, or could

 have been, resolved in the first.’” Id. (quoting Adair v. State, 470 Mich. 105,

 680 N.W.2d 386, 396 (2004) (internal citation omitted)). Michigan courts

 apply res judicata broadly, barring “not only claims already litigated, but also

 every claim arising from the same transaction that the parties, exercising
                                       10
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.445     Page 11 of 17




 reasonable diligence, could have raised but did not.” AuSable, 874 F.3d at

 274.

        Maurer says that – similar to his argument for collateral estoppel –

 Edwards is attempting to relitigate issues that were or could have been

 presented in his first cause of action in the Wayne County Circuit Court.

 Maurer says Edwards’ claims are barred by res judicata because he is

 attempting to relitigate issues that were or could have been presented before

 the court in the first action. He says Edwards could have raised issues of

 fraud and fraud on the court to the extent those issues related to the motor

 vehicle accident.

        Edwards again says the facts of this action do not mirror or even follow

 the prior state and federal actions. Instead, he says his claim is based on the

 alleged fraudulent activities of Maurer and his counsel in the prior actions.

 He fails to elaborate how their alleged activities were fraudulent.

        The Court finds Edwards’ claims of auto and gross negligence are

 similarly barred by res judicata. He admits that he has filed multiple lawsuits

 and does not deny that he could have brought his claims in previous state

 actions.

        However, res judicata does not bar Edwards’ fraud claims.




                                       11
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20    PageID.446   Page 12 of 17




              c. Edwards’ Failure to Plead Fraud with Particularity

         Although Edwards’ fraud claims are not barred by res judicata, the

 Court nonetheless dismisses them.

         Maurer says these claims of fraud and fraud on the court must be

 dismissed because Edwards: (1) fails to plead his fraud claims with

 particularity as required by Fed. R. Civ. P. 9(b). And, assuming Edwards

 sufficiently pled a cause of action for fraud, he is unable to satisfy the

 elements, and he already alleged fraud in his second and third underlying

 complaints, which were dismissed in the Wayne County Circuit Court.

         Edwards    says    Maurer’s        attorneys   “did   make      known

 misrepresentations to the Michigan and Federal courts to the extent that

 [Edwards] had received all required medical treatment under the Michigan

 No-Fault Act even though the Plaintiff had not received the allowable

 benefits. Further, that based on the aforementioned misrepresentation both

 the Michigan and Federal courts relied on Defendant’s misrepresentation as

 intended by the Defendant, which ultimately resulted in [Edwards’] cases

 being dismissed.” [ECF No. 9, PageID.285]. In the alternative, Edwards asks

 the Court for leave to file an amended complaint that comports with Rule

 9(b).


                                       12
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20   PageID.447    Page 13 of 17




       In his complaint, Edwards says Maurer’s “representatives engaged

 with willful wanton and [sic] cancelled a court hearing. [Maurer’s]

 representative maliciously and purposely in an Un-Ethical manner called the

 court impersonating the plaintiff Edwards.” [ECF No. 1, PageID.4]. He further

 alleges Maurer “conspired to misrepresent facts to the Wayne County Circuit

 Court in an effort to deprive [Edwards] of PIP benefits for injuries sustained

 in the collision.” Id. Edwards attaches a 2017 email exchange with Attorney

 Richard Danforth, who is not the counsel of record for this case.

       Rule 9(b) requires plaintiffs asserting fraud claims to state, “with

 particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.

 9(b). Edwards’ fraud claims do not comply with Rule 9(b). Edwards does not

 elaborate on who specifically called the Wayne County Circuit Court, what

 statements were made, or the date in which the misrepresentations were

 made.

       The Court will not allow Edwards to file an amended complaint. This is

 Edwards’ third complaint in this district; each time, his fraud claims were not

 pled with particularity and were conclusory.

       Edwards fails to address Maurer’s arguments of insufficient service of

 process and Edwards’ failure to apprise the Court of his previous state and


                                       13
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20     PageID.448   Page 14 of 17




 federal actions. Because the Court has already disposed of Edwards’ claims,

 the Court need not address these arguments.

       B. Edwards’ Motions to Show Cause and for Sanctions

       Edwards alleges attorney Richard Danforth engaged in a systematic

 conspiracy to commit a fraud on the Wayne County Circuit Court by: (i)

 harassing him with threats of frivolous motions; (ii) failing and/or refusing to

 engage in meaningful negotiations; (iii) misrepresenting facts to the Court;

 (iv) misrepresenting the need to hire local counsel in order to gain a strategic

 advantage through the requested delay; (v) circumventing Edwards from

 hiring counsel; (vi) misrepresenting results of mediation to the court; and (vii)

 misrepresenting the need for adjournment. He also says attorney Donald C.

 Brownwell – Maurer’s current counsel – engaged in a cover up by stating

 facts to the court he knew were false. Edwards requests defendants to show

 cause why judgment should not be entered against Maurer and why

 attorneys Brownwell and Danforth should not be sanctioned under Fed. R.

 Civ. P. 11 and held in contempt of court. Edwards seeks $20,000 from both

 lawyers.

       Maurer says Edwards’ motions should be denied because Edwards

 fails to: (1) comply with Local Rule 7.1 and include a brief with his motion;



                                        14
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20     PageID.449    Page 15 of 17




 (2) establish that he is entitled to judgment; and (3) comply with Fed. R. Civ.

 P. 11’s safe harbor provision. Edwards does not address these arguments.

       The Court declines to issue a show cause order or impose sanctions.

 Edwards makes conclusory statements of alleged wrongdoing and fails to

 satisfy Rule 11 requirements. Maurer says Edwards emailed a copy of his

 motion to his counsel on January 20, 2020, and then filed the motion on

 January 27, 2020.

       Because of this failure to comply with Rule 11, the Court cannot impose

 sanctions. Further, even if Edwards had complied with Rule 11, he fails to

 elaborate on the alleged violative conduct.

       C. The Court Enjoins Edwards From Filing Future Actions

       Maurer asks the Court to enter an injunction designating Edwards as

 a vexatious litigant and preventing him from continually and repeatedly filing

 causes of action related to the August 21, 2015 motor vehicle accident. The

 Court will do so.

       Fed. R. Civ. P. 11 acknowledges the Court’s inherent power to issue

 an injunction enjoining a plaintiff from future litigation if the Court determines

 that plaintiff is a vexatious litigant. Feathers v. Chevron U.S.A., 141 F.3d 264,

 269 (6th Cir. 1998).


                                        15
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20     PageID.450    Page 16 of 17




       To determine whether a pre-filing injunction is appropriate, the Court

 considers: ‘“(1) the litigant’s history of litigation and in particular whether it

 entailed vexatious, harassing, or duplicative lawsuits; (2) the litigant’s motive

 in pursuing the litigation, e.g., does the litigant have an objective good faith

 expectation of prevailing?; (3) whether the litigant is represented by counsel;

 (4) whether the litigant has caused needless expenses to other parties or

 has posed an unnecessary burden on the courts and their personnel; and

 (5) whether other sanctions would be adequate to protect the courts and

 other parties.”’ Scott v. Bradford, 2014 WL 6675354 at *4 (E.D. Mich, Nov.

 25, 2014) (internal citation omitted). Ultimately, the Court must determine

 whether a litigant is “likely to continue to abuse the judicial process and

 harass other parties.” Id.

       Edwards filed six causes of action related to this same motor vehicle

 accident. He had the opportunity to fully litigate his causes of action in the

 state court and appealed those findings. His federal actions assert

 conclusory, and at times, incoherent and rambling accusations with no real

 evidentiary support.

       A pre-filing injunction is required to prevent Edwards’ continuing abuse

 of the judicial process.



                                        16
Case 2:19-cv-13742-VAR-MJH ECF No. 22 filed 05/21/20   PageID.451   Page 17 of 17




       V.     CONCLUSION

       The Court GRANTS Defendant’s Motion for Summary Judgment.

       The Court DENIES Plaintiff’s Motions to Show Cause and for

 Sanctions.

       The Court will enter judgment for Maurer.

       Edwards is ENJOINED from filing any new action in the Eastern

 District of Michigan without first applying for and receiving a court order

 authorizing the filing of such lawsuit.

       IT IS ORDERED.



 Date: May 21, 2020                             s/ Victoria A. Roberts
                                                Victoria A. Roberts
                                                United States District Judge




                                           17
